Exhibit STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION, AS AMENDED, OF WINDSOR RESOURCE CORP. Windsor Resource Corp. filed a Certificate of Incorporation with the Secretary of State of Delaware on January 7, 2008.A Certificate of Amendment to the Certificate of Incorporation was filed on August 14, 2008.A Certificate of Designation was filed on November 24, 2008 concurrent with this Amendment to the Certificate of Incorporation, as amended, which follows: It is hereby certified that: 1.
